DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendments filed on 27 January 2022, 14 March 2022, and 18 March 2022.  As directed by the amendments: claims 1, 2, 6-12 & 16-20 have been amended. No claims have been cancelled or added.  Thus, claims 1-20 are presently pending in this application. Applicant’s amendments have overcome the various objections and 35 U.S.C. 112 rejections set forth in the previous action, however, new objections and 35 U.S.C. 112(b) rejections have been necessitated by the amendments as set forth below. 
Examiner’s Comment
	Apparatus / system claims 6-9 appear to generally correspond to method claims 16-19 and, in particular, claims 8 & 9 appear to substantially correspond to claims 18 & 19. However, while claims 8 & 9 depend from claims 7 & 6, respectively, claims 18 & 19 both depend from claim 16. It is unclear if this was intentional or if, for example, claim 18 was intended to depend from claim 17 in the way that claim 8 depends from claim 7. 
Claim Objections
Claims 2, 6, 7, 12, 16 & 17 are objected to because of the following informalities:
Claim 2 (line 3), Claim 7 (line 2), Claim 12 (line 4), Claim 17 (line 2): “the fluid pump” should read “the at least one fluid pump”.
Claim 6 (line 14) & Claim 16 (line 16): “…for a top drive or a swivel” should read “…for the top drive or swivel” or “…for the one of the top drive or swivel” as “one of a top drive or a swivel” is already recited. 
Claim 12, line 5: “the manifold” should read “the standpipe manifold”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 & 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 7 & 17 recite “a standpipe coupled between the standpipe manifold and the borehole piping” (claim 2, line 5; claim 7, line 4; claim 17, line 4). However, claims 1, 6 & 16, respectively, already recite “a standpipe” (claim 1, line 17; claim 6, line 16; claim 16, line 18). It is unclear if claims 2, 7 & 17 are intending to further define the same standpipe as established in claim 1, 6 or 16, respectively, or if claims 2, 7 & 17 are referring to an additional, distinct standpipe. 

Claim 2 further recites that the fluid delivery system further comprises “one or more system pulsation dampeners that are one of disposed within the standpipe or connected downstream from the standpipe (lines 8-9).  However, claim 1 already recites “a system pulsation dampener connected within an entry pipe or hose for the one of the top drive or the swivel…” (lines 9-11). It is unclear if the “one or more system pulsation dampeners” of claim 2 is intended to include the “system pulsation dampener” already recited in claim 1, or if claim 2 is establishing additional, distinct system pulsation dampeners. 
It is noted that, if the “one or more system pulsation dampeners” in claim 2 is intended to include the system pulsation dampener of claim 1, claim 2 may be seen as an improper dependent claim since “one of disposed within the standpipe or connected downstream from the standpipe” is broader than “connected within an entry pipe or hose for the one of the top drive or the swivel” recited in claim 1 and might therefore be seen as failing to include all of the limitations of the claim upon which it depends. 

Claim 6 refers to “the fluid transferred through the borehole piping by the at least one fluid pump” (lines 9-11). While claim 6 recites that the at least one fluid pump is “configured to pump fluid through a borehole fluid delivery system” (line 2), and that a top drive or swivel is coupled between the at least one fluid pump and borehole piping within the borehole, the claim does not necessarily provide sufficient basis for a fluid “transferred through the borehole piping by the at least one fluid pump” prior to the above recitation, causing the scope of the claim to take on an unreasonable degree of uncertainty.
It is not immediately clear if the “borehole fluid delivery system” and “borehole piping” are intended to overlap in scope and/or if one is intended to encompass the other such that the pump transferring fluid through the borehole delivery system necessarily results in pumping fluid through the borehole piping. It is also noted that, prior to the latest amendment, the claim included a recitation that that standpipe was configured to “transfer the received fluid to the borehole piping”. In view of the above, it is unclear if claim 6 was intending to establish that the two or more system pulsation dampeners are configured to dampen pulsations within fluid “transferred through the borehole fluid delivery system”, within fluid “transferred to the borehole piping”, or if the claim was intending to establish both that the pump transfers fluid through the borehole piping and that the pulsation dampeners are configured to dampen pulsations within this transferred fluid. 

Claims 6 & 16 recite “a first of the two or more system pulsation dampeners in an entry pipe or hose for [the top drive or swivel], and a second of the two or more system pulsation dampeners that is one of in or connected to a hose between the top drive or the swivel and a standpipe…”. It is unclear if the “a hose between the top drive or the swivel and a standpipe” recited for the second system pulsation dampener is intended to be the same “hose for [the top drive or swivel]” as recited for the first system pulsation dampener, or if these are intended to be different hoses. 

Claims 7 & 17 recite “the standpipe configured to receive fluid pumped through the standpipe manifold by the at least one fluid pump and transfer the received fluid to the borehole piping”. This limitation causes the claims to take on an unreasonable degree of uncertainty as it appears to suggest that the standpipe may directly transfer fluid to the borehole piping. However, as best understood, the standpipe is only configured to transfer the received fluid to the borehole via the top drive or swivel (via the entry pipe or hose for the top drive or swivel) which are otherwise recited in claims 6 & 16. 

Claims 8 & 18 each recite “wherein a system pulsation dampener among the two or more system pulsation dampeners receives fluid from a plurality of fluid pumps including the at least one fluid pump”.  This limitation causes the claims to take on an unreasonable degree of uncertainty as it appears to suggest that only one of the two (or more) system pulsation dampeners receives fluid from a plurality of pumps. However, as best understood, all of the system pulsation dampeners would receive fluid from a plurality of pumps (if such a plurality of pumps is provided). It is not clear in view of the specification how one system pulsation dampener could receive fluid from a plurality of pumps while another system pulsation dampener receives fluid from only a single pump. 

Claims 9 & 19 each recite “wherein a system pulsation dampener among the two or more system pulsation dampeners is configured to provide pulsation dampening for fluid from a plurality of fluid pumps”, which renders the claims indefinite for several reasons. 
First, this limitation causes the claims to take on an unreasonable degree of uncertainty as it appears to suggest that only one of the two (or more) system pulsation dampeners provides dampening for fluid from a plurality of pumps. However, as best understood, all of the system pulsation dampeners would provide pulsation dampening for fluid from a plurality of pumps (if such a plurality of pumps is provided). It is not clear in view of the specification how one system pulsation dampener could provide dampening for fluid from a plurality of pumps while another system pulsation dampener provides dampening for fluid from only a single pump. 
Additionally, it is not clear if “a plurality of fluid pumps” includes the “at least one fluid pump” previously recited or if claims 9 & 19 are requiring an additional plurality of (i.e. at least two more) pumps. 

Claim 11 recites “receiving fluid pumped by the at least one fluid pump in one of a top drive of a swivel… transferring the received fluid from the one of the top drive or swivel to the borehole piping; and dampening pulsations within the received fluid using a system pulsation dampener…”. It’s unclear if “the received fluid” in “dampening pulsations within the received fluid” is referring to the same “received fluid” which is received by the top drive or swivel, the fluid which is transferred from the top drive or swivel (i.e. received by the borehole piping), or if the claim is treating this fluid as a single element such that the “received fluid” is referring to all of the fluid at or downstream of the top drive or swivel. 

Claim 12 recites “…using one or more system pulsation dampeners that are one of disposed within the standpipe or connected downstream from the standpipe (lines 7-9).  However, claim 11 already establishes “a system pulsation dampener connected within an entry pipe or hose for the one of the top drive or the swivel…” (lines 11-13). It is unclear if the “one or more system pulsation dampeners” of claim 12 is intended to include the “system pulsation dampener” already recited in claim 11, or if claim 12 is establishing additional, distinct system pulsation dampeners. 
It is noted that, if the “one or more system pulsation dampeners” in claim 12 is intended to include the system pulsation dampener of claim 11, claim 12 may be seen as an improper dependent claim since “one of disposed within the standpipe or connected downstream from the standpipe” is broader than “connected within an entry pipe or hose for the one of the top drive or the swivel” recited in claim 11 and might therefore be seen as failing to include all of the limitations of the claim upon which it depends. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency on at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 11 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes et al (US 7,123,161; hereafter Jeffryes).
Regarding claim 1, Jeffryes discloses (figs. 1 & 3) a fluid delivery system (100) comprising at least one fluid pump (80) configured to pump fluid through a borehole fluid delivery system (including at least drill string 58); 
one of a top drive or a swivel (i.e. swivel 74, though Jeffryes discloses that a top-drive system could also be used: col. 3, lines 39-47) coupled between the at least one fluid pump (80) and borehole piping (e.g. drill string 58) within a borehole (46); and 
a system pulsation dampener (110) connected upstream from the one of the top drive or the swivel, the system pulsation dampener configured to facilitate signal detection for one of measurement while drilling (MWD) or logging while drilling (LWD) operations (throughout: e.g., col. 4, lines 55-62, col. 5, lines 4-9 & 16-22)
wherein the system pulsation dampener (110) is configured to dampen pulsations within the pumped fluid downstream from a standpipe (standpipe 86; see col. 6, lines 13-19; col. 7, lines 15-37). 

Further regarding the system pulsation dampener 110, it is noted that the applicant’s specification states “In a simple form, the system pulsation dampener device(s) may be an orifice with resistance (e.g. an orifice plate)” (para. 4, lines 9-10). Correspondingly, Jeffryes states “…reflector 110 comprises a fixed orifice plate mounted on standpipe 86.” (col. 6, lines 13-14) and further states that element 110 “also absorbs a proportion of the acoustic signal travelling through it” (col. 6, lines 16-19). As best understood then, both in view of the prior art of Jeffryes and the applicant’s interpretation of “system pulsation dampener”, element 110, comprising an orifice with resistance (e.g. an orifice plate) reads on a broad reasonable interpretation of a “system pulsation dampener” and would therefore also dampen pulsations within the pumped fluid downstream from the standpipe.
Regarding the final limitation wherein the system pulsation dampener is “connected within an entry pipe or hose for the one of the top drive or the swivel”, Jeffryes discloses that while element 110 is shown located in the standpipe 86, it may instead be located with adjacent pressure sensor 92 “in other locations downstream from the pulsation dampener 84” (col. 4, lines 16-19), e.g. in another portion of the piping following the standpipe, as best understood.
While not shown in the simplified diagrammatic fig. 1 of Jeffryes, it would have been understood by a person having ordinary skill in the art that the standpipe 86 is not directly or otherwise rigidly attached to the swivel / kelly assembly as the swivel / kelly assembly moves up and down during operation as drill pipe is run into / out of the borehole. As such, it would have been recognized that some other common elements such as a hose or other conduit portion would be located downstream of the standpipe to connect the standpipe to the swivel. For example, see fig. 1 of Huang et al. (US 7,345,594) showing a similar arrangement with a standpipe (134), a kelly hose (135), a swivel (124) and a kelly (125). 
The examiner notes that applicant’s remarks filed 18 March 2022 appear to support the above position that one of ordinary skill in the art would recognize that fig. 1 of Jeffryes is diagrammatic and would understand that a kelly hose (i.e. an entry hose for a swivel) would ordinarily be provided between the standpipe and the swivel / Kelly arrangement.
It would have therefore been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid delivery system of Jeffryes such that the system pulsation dampener 110 is connected within an entry pipe or hose for the one of the top drive or the swivel (e.g., in a kelly hose / pipe portion located between the standpipe and the swivel), in view of the suggestion of Jeffryes that element 110 and the associated pressure sensor may be located “in other locations downstream of the pulsation dampener 84” (i.e., other than in the standpipe) and further as obvious to try, given a finite number of possible locations downstream of the pulsation dampener 84 in such a system, with a reasonable expectation of success, especially considering that, since the swivel and Kelly rotate during operation, placing the orifice-type pulsation dampener 110 and its adjacent pressure sensor in a non-rotating location upstream of the swivel (e.g. between the standpipe and the swivel, in a kelly hose / entry hose) avoids added complexity.
As a result, all of the limitations of claim 1 are met or otherwise rendered obvious.
Regarding claim 11, the fluid delivery system of Jeffryes (100; figs. 1 & 3), when modified as set forth in the grounds of rejection of claim 1 above such that the system pulsation dampener 110 is connected within an entry pipe or hose for the one of the top drive or the swivel (e.g., in a kelly hose / pipe portion located between the standpipe and the swivel) would, in its normal and usual operation, read on a fluid delivery method comprising: 
pumping fluid through a borehole fluid delivery system (including at least drill string 58) using at least one fluid pump (80);
receiving fluid pumped by the at least one fluid pump in one of a top drive or a swivel (i.e. swivel 74: see col. 3, lines 55-58; though Jeffryes discloses that a top-drive system could also be used: col. 3, lines 39-47) coupled between the at least one fluid pump (80) and borehole piping (e.g. drill string 58) within a borehole (46); 
transferring the received fluid from the one of the top drive or the swivel to the borehole piping (col. 3, lines 51-62; see fig. 1); and 
dampening pulsations within the received fluid using a system pulsation dampener (110) connected within an entry pipe or hose for the one of the top drive or the swivel (as described in the grounds of rejection for claim 1; not repeated for brevity), the system pulsation dampener configured to facilitate signal detection for one of measurement while drilling (MWD) or logging while drilling (LWD) operations (throughout: e.g., col. 4, lines 55-62, col. 5, lines 4-9 & 16-22).
As a result, all of the limitations of claim 11 are met or otherwise rendered obvious.

Claims 2-4 & 12-14 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes as applied to claims 1 & 11, respectively, above, and further in view of Virally et al. (US 7,198,102; hereafter Virally) or, in the alternative, over Jeffryes as above and further in view of Virally and Treusch et al (US 6,848,477; hereafter Treusch).
Regarding claim 2, Jeffryes discloses that the fluid delivery system further comprises a standpipe (86, as recited in claim 1) configured to transfer fluid received from the at least one pump to the borehole piping (see fig. 1), and one or more system pulsation dampeners (84 and/or 110; see below) that are one of disposed within the standpipe or connected downstream from the standpipe. 

Regarding the limitation wherein the fluid delivery system further comprises “one or more system pulsation dampeners that are one of disposed within the standpipe or connected downstream from the standpipe”, as noted in the grounds of rejection under 35 U.S.C. 112(b) above, it is unclear if the “one or more system pulsation dampeners” includes the “system pulsation dampener” previously recited in claim 1. 
If this is the case, it is noted that the system pulsation dampener 110, as described in the grounds of rejection for claim 1, may be considered “connected downstream from the standpipe”. 
Conversely, if the “one or more system pulsation dampeners” of claim 2 does not include the “system pulsation dampener” of claim 1, then it is noted that pulsation dampener 84 may be considered a “system pulsation dampener” that is disposed within the standpipe, as shown in figs. 1 & 3. To further promote compact prosecution in the event that pulsation dampener 84 is not seen as being “disposed within the standpipe” (e.g., in the event that dampener 84 is merely seen as “connected to” the standpipe), an alternative teaching in view of Treusch is provided below. 
As a preliminary matter, it is noted that Jeffryes describes dampener 82 of pulsation dampener 84 in the following manner: “It typically consists of a gas-pressurize bladder inside a rigid housing, although other configurations are employed” (col. 4, lines 26-28). In other words, Jeffryes suggests that the other forms of pulsation dampener may be used. 
Treusch teaches (fig. 1) a “conventional” pulsation dampener (10) comprising a flexible diaphragm (30) in a housing connected to a main flow pipe (20). Treusch suggests that this type of “conventional” pulsation dampener, while useful for reducing pulsations, can undesirably cause additional harmonic modes to enter the operating frequency range of the system, requiring additional mitigation measures (col. 3, lines 5-22). Instead, Treusch teaches a selection of alternative “restrictor” type pulsation dampeners (50) which may also be used in combination with internal “compliance dampers” (10) disposed directly in the main flow pipe (20; see figs. 3 & 7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid delivery system of Jeffryes by substituting the appendage-type pulsation dampener arrangement with an internal-type pulsation dampener arrangement (i.e. including an internal “restrictor” type and/or an internal “compliance” type dampener) in view of the teachings of Treusch, as the simple substitution of one known element (i.e. the appendage-type dampener of Jeffryes) for another (an internal dampening arrangement as taught by Treusch; e.g., in figs 3 or 7 thereof) to obtain predictable results (e.g., sufficient dampening of undesirable pulsations without introducing additional undesirable harmonic modes, as suggested by Treusch), especially considering that Jeffryes suggests that other configurations of pulsation dampeners may be used. 
If not already seen as such, the fluid delivery system as so modified would read on the additional limitation wherein the system comprises one or more system pulsation dampeners that are one of disposed within the standpipe or connected downstream from the standpipe (i.e. comprising a restrictor and/or compliance type pulsation dampener disposed within the standpipe). 

Jeffryes does not explicitly disclose the additional limitation wherein the fluid delivery system further comprises a standpipe manifold located downstream from the fluid pump and configured to receive fluid from the at least one fluid pump, and the related limitations wherein the standpipe is coupled between the standpipe manifold and the borehole piping within the borehole, the standpipe configured to receive fluid pumped through the standpipe manifold by the at least one fluid pump and transfer the received fluid to the borehole piping.
Virally teaches (figs. 6-9) various embodiments of a fluid delivery system comprising a plurality of pumps (e.g., 602a-c, 702a-c, 802a-c or 902a-c) configured to pump fluid through a borehole fluid delivery system (see fig. 1); a standpipe manifold (e.g., 707, 807 or 907) located downstream from the fluid pumps and configured to receive fluid from the fluid pumps (col. 11, lines 30-31); and a standpipe (e.g. 608, 708, 808 or 908; equivalent to 108 in fig. 1) coupled between the standpipe manifold (as shown in figs. 6-9) and borehole piping (e.g. drill string 110, shown in fig. 1) within a borehole, the standpipe configured to receive fluid pumped through the manifold by the fluid pumps (as shown in figs. 6-9) and transfer the received fluid to the borehole piping (as shown in fig. 1; see col. 2, lines 15-17). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid delivery system disclosed by Jeffryes to include a plurality of fluid pumps, a standpipe manifold located downstream from the fluid pumps and configured to receive fluid from the plurality of fluid pumps, such that the standpipe is coupled between the standpipe manifold and the borehole piping and configured to receive fluid pumped through the manifold by the pumps and transfer the received fluid to the borehole piping, in view of the teachings of Virally, as the use of a known technique (e.g. providing a plurality of pumps feeding into a common manifold upstream of a standpipe, as in Virally) to improve a similar apparatus (i.e. another fluid delivery system for drilling mud, as in Jeffryes) in the same way; or otherwise as the simple substitution of one known element (e.g. the original mud pump arrangement of Jeffryes) for another (the plural mud pump / common manifold arrangement of Virally) to obtain predictable results (e.g. higher pumping capacity, less downtime due to a single pump failure, etc. from utilizing multiple pumps in parallel).
As a result, all of the limitations of claim 2 are met or otherwise rendered obvious.

Regarding claims 3, 4, 13 & 14, the fluid delivery system of Jeffryes, as modified above, reads on the additional limitations wherein the standpipe manifold is configured to combine the fluid from the at least one fluid pump with fluid from another fluid pump (claims 3 & 13), and configured to output a single combined fluid including the fluid from the at least one fluid pump and the fluid from the other fluid pump (claims 4 & 14).
As set forth in the grounds of rejection for claim 2, Virally teaches a plurality of pumps (e.g. 702a-702c in fig. 7) and a manifold (707) configured to combine fluid from the plurality of pumps, and further configured to output a single combined fluid (to standpipe 708) from the plurality of pumps. 
As such, when the system of Jeffryes is modified to include the standpipe manifold and a plurality of pumps as taught by Virally (as set forth in the grounds of rejection for claim 2), the resulting system would read on the limitations wherein the standpipe manifold is configured to combine the fluid from the at least one fluid pump with fluid from another fluid pump (claims 3 & 13), and configured to output a single combined fluid including the fluid from the at least one fluid pump and the fluid from the other fluid pump (claims 4 & 14).

Regarding claim 12, the fluid delivery system of Jeffryes, when modified as set forth in the grounds of rejection of claim 2 above (i.e., to include a plurality of pumps and a standpipe manifold configured to receive fluid from the plurality of pumps and transfer the fluid to the standpipe) would, in its normal and usual operation, read on a fluid delivery method further comprising:
receiving fluid from the at least one fluid pump (i.e. at least a first pump of the plurality) at a standpipe manifold (e.g., 707, 807 or 907 as taught by Virally) located downstream from the fluid pump(s); 
receiving fluid pumped through the standpipe manifold by the at least one fluid pump in a standpipe (standpipe 86 of Jeffryes; i.e., corresponding to standpipes 608, 708, 808, or 908 of Virally); and 
dampening pulsations within the fluid downstream from the standpipe manifold using one or more system pulsation dampeners that are one of disposed within the standpipe or connected downstream from the standpipe (i.e., pulsation dampener 110 if the “one or more” includes the system pulsation dampener recited in claim 11; alternatively, pulsation dampener 84, either as originally presented by Jeffryes or as modified to be an internal pulsation dampener in view of Treusch, as set forth in the grounds of rejection for claim 2 above; not repeated for brevity).
As a result, all of the limitations of claim 12 are met or otherwise rendered obvious.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes as applied to claim 1 above, and further in view of Miller (US 4,585,400).
Regarding claim 5, Jeffryes does not explicitly disclose the additional limitation wherein the system further comprises an additional pulsation dampener connected at an outlet of the at least one fluid pump.
Miller discloses (e.g. fig. 1) an arrangement comprising a fluid pump (10) and a pulsation dampener (20) connected at an outlet of the fluid pump. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid delivery system of Jeffryes by providing an additional pulsation dampener connected at the outlet of the at least one fluid pump, in view of the teachings of Miller, as a combination of known prior art elements (i.e. a pulsation dampener for the outlet of a pump, as in Miller; and the fluid delivery system of Jeffryes, comprising a pump) according to known methods (i.e. as taught by Miller, placing the pulsation dampener connected at the outlet of a pump) to obtain predictable results (e.g. additional pulsation dampening of the system; reduction of possible damage from resonance between pulses of multiple pumps in a combined standpipe manifold, etc.); or otherwise as the use of a known technique (e.g. providing a pulsation dampener connected at the outlet of a pump, as in Miller) to improve a similar device (i.e. the at least one fluid pump of the fluid delivery system of Jeffryes) in the same way. 
As a result, the limitations of claim 5 are met, or otherwise rendered obvious.

Claims 6, 10, 16 & 20 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes or, in the alternative, over Jeffryes in view of Treusch.
Regarding claim 6, Jeffryes discloses (figs. 1 & 3) a fluid delivery system (100) comprising: 
at least one fluid pump (80) configured to pump fluid through a borehole fluid delivery system (including at least drill string 58); 
one of a top drive or a swivel (i.e. swivel 74, though Jeffryes discloses that a top-drive system could also be used: col. 3, lines 39-47) coupled between the at least one fluid pump (80) and borehole piping (e.g. drill string 58) within a borehole (46); and 
two or more system pulsation dampeners (84 & 110) configured to dampen pulsations within the fluid transferred through the borehole piping by the at least one fluid pump (see below), wherein the two or more system pulsation dampeners comprise: 
a first (110) of the two or more system pulsation dampeners connected upstream from the top drive or swivel; and
a second (84) of the two or more system pulsation dampeners that is one of in or connected to a hose between the top drive or the swivel and a standpipe (86), or disposed within the standpipe (i.e. disposed within the standpipe; see below). 

Regarding the first system pulsation dampener 110, it is noted that the applicant’s specification states “In a simple form, the system pulsation dampener device(s) may be an orifice with resistance (e.g. an orifice plate)” (para. 4, lines 9-10). Correspondingly, Jeffryes states “…reflector 110 comprises a fixed orifice plate mounted on standpipe 86.” (col. 6, lines 13-14) and further states that element 110 “also absorbs a proportion of the acoustic signal travelling through it” (col. 6, lines 16-19). As best understood then, both in view of the prior art of Jeffryes and the applicant’s interpretation of “system pulsation dampener”, element 110, comprising an orifice with resistance (e.g. an orifice plate) reads on a broad reasonable interpretation of a “system pulsation dampener” and would therefore also dampen pulsations within the fluid transferred through the borehole piping by the pump.
Regarding the limitation wherein the first of the two or more system pulsation dampeners is “in an entry pipe or hose for [the top drive or the swivel]”, Jeffryes discloses that while element 110 is shown located in the standpipe 86, it may instead be located with adjacent pressure sensor 92 “in other locations downstream from the pulsation dampener 84” (col. 4, lines 16-19), e.g. in another portion of the piping following the standpipe, as best understood.
While not shown in the simplified diagrammatic fig. 1 of Jeffryes, it would have been understood by a person having ordinary skill in the art that the standpipe 86 is not directly or otherwise rigidly attached to the swivel / kelly assembly as the swivel / kelly assembly moves up and down during operation as drill pipe is run into / out of the borehole. As such, it would have been recognized that some other common elements such as a hose or other conduit portion would be located downstream of the standpipe to connect the standpipe to the swivel. For example, see fig. 1 of Huang et al. (US 7,345,594) showing a similar arrangement with a standpipe (134), a kelly hose (135), a swivel (124) and a kelly (125). 
The examiner notes that applicant’s remarks filed 18 March 2022 appear to support the above position that one of ordinary skill in the art would recognize that fig. 1 of Jeffryes is diagrammatic and would understand that a kelly hose (i.e. an entry hose for a swivel) would ordinarily be provided between the standpipe and the swivel / Kelly arrangement.
It would have therefore been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid delivery system of Jeffryes such that the system pulsation dampener 110 is disposed in an entry pipe or hose for the top drive or the swivel (e.g., in a kelly hose / pipe portion located between the standpipe and the swivel), in view of the suggestion of Jeffryes that element 110 and the associated pressure sensor may be located “in other locations downstream of the pulsation dampener 84” (i.e., other than in the standpipe) and further as obvious to try, given a finite number of possible locations downstream of the pulsation dampener 84 in such a system, with a reasonable expectation of success, especially considering that, since the swivel and Kelly rotate during operation, placing the orifice-type pulsation dampener 110 and its adjacent pressure sensor in a non-rotating location upstream of the swivel (e.g. between the standpipe and the swivel, in a kelly hose / entry hose) avoids added complexity.

Regarding the second system pulsation dampener 84, it is noted that element 84 is explicitly referred to a pulsation dampener (col. 3, lines 58-60) and would, as understood, dampen pulsations within the fluid transferred through the borehole piping by the pump. 
Regarding the limitation wherein the second of the two or more system pulsations dampeners is “in or connected to a hose between the top drive or the swivel and a standpipe, or disposed within the standpipe”, it is noted that, as shown in figs. 1 & 3, the pulsation dampener 84 (including dampener 82) appears to be disposed in the standpipe. 
However, to promote compact prosecution in the event that pulsation dampener 84 is not seen as being “disposed within the standpipe” (e.g., in the event that dampener 84 is merely seen as “connected to” the standpipe), an alternative teaching in view of Treusch is provided below. 
As a preliminary matter, it is noted that Jeffryes describes dampener 82 of pulsation dampener 84 in the following manner: “It typically consists of a gas-pressurize bladder inside a rigid housing, although other configurations are employed” (col. 4, lines 26-28). In other words, Jeffryes suggests that the other forms of pulsation dampener may be used. 
Treusch teaches (fig. 1) a “conventional” pulsation dampener (10) comprising a flexible diaphragm (30) in a housing connected to a main flow pipe (20). Treusch suggests that this type of “conventional” pulsation dampener, while useful for reducing pulsations, can undesirably cause additional harmonic modes to enter the operating frequency range of the system, requiring additional mitigation measures (col. 3, lines 5-22). Instead, Treusch teaches a selection of alternative “restrictor” type pulsation dampeners (50) which may also be used in combination with internal “compliance dampers” (10) disposed directly in the main flow pipe (20; see figs. 3 & 7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid delivery system of Jeffryes by substituting the appendage-type second pulsation dampener arrangement with an internal-type pulsation dampener arrangement (i.e. including an internal “restrictor” type and/or an internal “compliance” type dampener) in view of the teachings of Treusch, as the simple substitution of one known element (i.e. the appendage-type second dampener of Jeffryes) for another (an internal dampening arrangement as taught by Treusch; e.g., in figs 3 or 7 thereof) to obtain predictable results (e.g., sufficient dampening of undesirable pulsations without introducing additional undesirable harmonic modes, as suggested by Treusch), especially considering that Jeffryes suggests that other configurations of pulsation dampeners may be used. 
The fluid delivery system as so modified would read on the additional limitation wherein the second of the two or more system pulsation dampeners is one of in or connected to a hose between the top drive or the swivel and a standpipe or disposed within the standpipe or connected downstream from the standpipe (i.e. the second system pulsation dampener thus comprising a restrictor and/or compliance type pulsation dampener disposed within the standpipe). 
As a result, all of the limitations of claim 6 are met or otherwise rendered obvious.

Regarding claims 10 & 20, the fluid delivery system of Jeffryes, as modified above, reads on the additional limitation wherein at least one of the two or more system pulsation dampeners (i.e., 110) comprises an orifice assembly (see fig. 3).
In particular, Jeffryes states “…reflector 110 comprises a fixed orifice plate mounted on standpipe 86.” (col. 6, lines 13-14) which, as understood, reads on “an orifice assembly”. Jeffryes further provides an example embodiment of an orifice plate comprising three openings (col. 8, lines 29-32). 

Regarding claim 16, the fluid delivery system of Jeffryes (100; figs. 1 & 3), when modified as set forth in the grounds of rejection of claim 6 above such that the system pulsation dampener 110 is connected in an entry pipe or hose for the top drive or the swivel (e.g., in a kelly hose / pipe portion located between the standpipe and the swivel) would, in its normal and usual operation, read on a fluid delivery method, comprising: 
pumping fluid through a borehole fluid delivery system (including at least drill string 58)  using at least one fluid pump (80);
receiving fluid pumped by the at least one fluid pump in one of a top drive or a swivel (i.e. swivel 74: see col. 3, lines 55-58; though Jeffryes discloses that a top-drive system could also be used: col. 3, lines 39-47) coupled between the at least one fluid pump (80) and borehole piping (e.g. drill string 58) within a borehole (46); 
transferring the received fluid from the one of the top drive or the swivel to the borehole piping (col. 3, lines 51-62; see fig. 1); and 
dampening pulsations within the received fluid using two or more system pulsation dampeners (84 & 110) configured to facilitate signal detection for one of measurement while drilling (MWD) or logging while drilling (LWD) operations (throughout: e.g., col. 4, lines 55-62, col. 5, lines 4-9 & 16-22), wherein the two or more system pulsation dampeners comprise: 
a first (110) of the two or more system pulsation dampeners in an entry pipe or hose for a top drive or a swivel (as described in the grounds of rejection for claim 6; not repeated for brevity), and 
a second (84) of the two or more system pulsation dampeners that is one of in or connected to a hose between the top drive or swivel and a standpipe, or connected to the standpipe (i.e., clearly shown as connected to the standpipe in figs. 1 & 3).

The examiner notes that claim 16 requires only that the second system pulsation dampener is “connected to the standpipe”, rather than “disposed within the standpipe” as in claim 6. However, to the extent that it may promote compact prosecution, the alternative grounds of rejection in claim 6 in view of Treusch, wherein the appendage-type second pulsation dampener arrangement may be substituted with an internal-type pulsation dampener arrangement would also apply in this instance (i.e., such an internal-type pulsation dampener as taught by Treusch would be connected to the inner wall of the standpipe, etc.). 

Claims 9, 18 & 19 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes in view of Treusch as applied to claims 6 & 16, respectively, above, and further in view of Virally.
Regarding claims 9 & 19, in the fluid delivery system of Jeffryes, as best understood, each of the two or more system pulsation dampeners are configured to provide pulsation dampening for all of the fluid flowing through the standpipe from the at least one pump. Additionally, Jeffryes refers to element 80 as “mud pumps” (i.e., in the plural form). However, to promote compact prosecution in the event that Jeffryes is not seen as disclosing a plurality of pumps providing fluid to the standpipe, the following teaching in view of Virally is provided. 
 Virally teaches (figs. 6-9) various embodiments of a fluid delivery system comprising a plurality of pumps (e.g., 602a-c, 702a-c, 802a-c or 902a-c) configured to pump fluid through a borehole fluid delivery system (see fig. 1); a standpipe manifold (e.g., 707, 807 or 907) located downstream from the fluid pumps and configured to receive fluid from the fluid pumps (col. 11, lines 30-31); and a standpipe (e.g. 608, 708, 808 or 908; equivalent to 108 in fig. 1) coupled between the standpipe manifold (as shown in figs. 6-9) and borehole piping (e.g. drill string 110, shown in fig. 1) within a borehole, the standpipe configured to receive fluid pumped through the manifold by the fluid pumps (as shown in figs. 6-9) and transfer the received fluid to the borehole piping (as shown in fig. 1; see col. 2, lines 15-17). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid delivery system disclosed by Jeffryes to include a plurality of fluid pumps, a standpipe manifold located downstream from the fluid pumps and configured to receive fluid from the plurality of fluid pumps, such that the standpipe is coupled between the standpipe manifold and the borehole piping and configured to receive fluid pumped through the manifold by the pumps and transfer the received fluid to the borehole piping, in view of the teachings of Virally, as the use of a known technique (e.g. providing a plurality of pumps feeding into a common manifold upstream of a standpipe, as in Virally) to improve a similar apparatus (i.e. another fluid delivery system for drilling mud, as in Jeffryes) in the same way; or otherwise as the simple substitution of one known element (e.g. the original mud pump arrangement of Jeffryes) for another (the plural mud pump / common manifold arrangement of Virally) to obtain predictable results (e.g. higher pumping capacity, less downtime due to a single pump failure, etc. from utilizing multiple pumps in parallel).
When modified as above, the fluid delivery system of Jeffryes would read on the additional limitation wherein a system pulsation dampener among the two or more pulsation dampeners (84 & 110) is configured to provide pulsation dampening for fluid from a plurality of fluid pumps (i.e. by dampening pulsations in the combined fluid flowing through the standpipe to the borehole piping via the manifold), as required by the claims.
As a result, all of the limitations of claims 9 & 19 are met or otherwise rendered obvious.
 
Regarding claim 18, the fluid delivery system of Jeffryes, as modified above in view of Virally to include a plurality of pumps transferring fluid to the standpipe via a standpipe manifold, reads on the additional limitation wherein a system pulsation dampener among the two or more system pulsation dampeners (84 & 110) receives fluid from a plurality of fluid pumps (via the standpipe manifold, as taught by Virally above) including the at least one fluid pump.

Claim 15 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes in view of Virally (or Virally and Treusch) as applied to claim 13 above, and further in view of Miller.
Regarding claim 15, Jeffryes does not explicitly disclose the additional limitation wherein an additional pulsation dampener is connected at an outlet of the at least one fluid pump.
Miller discloses (e.g. fig. 1) an arrangement comprising a fluid pump (10) and a pulsation dampener (20) connected at an outlet of the fluid pump. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid delivery system of Jeffryes by providing an additional pulsation dampener connected at the outlet of the at least one fluid pump, in view of the teachings of Miller, as a combination of known prior art elements (i.e. a pulsation dampener for the outlet of a pump, as in Miller; and the fluid delivery system of Jeffryes, comprising a pump) according to known methods (i.e. as taught by Miller, placing the pulsation dampener connected at the outlet of a pump) to obtain predictable results (e.g. additional pulsation dampening of the system; reduction of possible damage from resonance between pulses of multiple pumps in a combined standpipe manifold, etc.); or otherwise as the use of a known technique (e.g. providing a pulsation dampener connected at the outlet of a pump, as in Miller) to improve a similar device (i.e. the at least one fluid pump of the fluid delivery system of Jeffryes) in the same way. 
As a result, the limitations of claim 15 are met, or otherwise rendered obvious.
Allowable Subject Matter
Claims 7, 8 & 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 27 January 2022, 14 March 2022, and 18 March 22 have been fully considered. 
With respect to the arguments filed 27 January 2022, it is noted that these were filed prior to the interview held on 03 March 2022, and the supplemental amendments filed 14 March 2022 and 18 March 2022 have generally rendered the arguments filed 27 January 2022 moot. 
With respect to the arguments filed 14 March 2022, it is noted that these arguments also appear generally moot as they refer substantially to features which are no longer claimed or have otherwise been amended by the additional supplemental amendment filed 18 March 2022.
With respect to the arguments filed 18 March 2022, the arguments regarding the grounds of rejection of at least claim 1 under 35 U.S.C. 103 have been fully considered, however, they are not found to be persuasive because at least claim 1 is seen as unpatentable over the prior art of record. In particular, Jeffryes is seen as rendering obvious at least the amended limitation wherein the pulsation dampeners are installed “within an entry pipe or hose for the one of the top drive or the swivel” as set forth in detail in the above action. 
The remaining grounds of rejection in this action have been amended as necessitated by the applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new or amended ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753